Citation Nr: 1147276	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for trigeminal neuralgia on the left side of the face.

2.  Entitlement to service connection for a lumbosacral strain.  

3.  Entitlement to service connection for chronic allergic rhinitis.

4.  Entitlement to service connection for a respiratory disorder due to a qualifying chronic disability (undiagnosed illness).   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from March 1982 to March 1985, January 1991 to June 1991, and in May 1992. 

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for trigeminal neuralgia on the left side of the face. 

The Veteran testified at a videoconference hearing in June 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In a November 2010 decision, the Board denied service connection for trigeminal neuralgia on the left side of the face.  The Appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, VA's Office of General Counsel and the Appellant's representative filed a Joint Motion to Vacate and Remand, requesting that the Court vacate the Board's November 2010 decision.  In August 2011, the Court issued an Order vacating the November 2010 Board decision, directing further attempts to obtain purported VA treatment records for the period from 1992 to 1995.  The Joint Motion also indicated that issuance of a SOC was warranted for issues adjudicated in an April 1996 rating decision. 

In January 2011, subsequent to the certification of this appeal to the Board, the Appellant submitted additional evidence, with a statement indicating that he wished to have the matter remanded so that the evidence might be reviewed the Agency of Original Jurisdiction (AOJ).  

Moreover, in an April 1996 rating decision, the RO, in pertinent part, denied the Appellant's respective claims for service connection for a lumbosacral strain, chronic allergic rhinitis, and a respiratory disorder (due to an undiagnosed illness).  In an April 1997 written statement, titled a Notice of Disagreement (NOD), the Appellant expressed disagreement with the denial of service connection for these respective disorders.  

In a July 1997 letter, the RO advised the Appellant that the April 1997 NOD was not accepted as the RO was re-evaluating the claims of service connection listed in the NOD.  The RO stated that, should the benefits sought not be granted, the RO would accept the April 1997 written statement as a NOD and issue a Statement of the Case (SOC) regarding the claimed disorders.  The record indicates that the RO has not granted service connection for a lumbosacral strain, chronic allergic rhinitis, or a respiratory disorder.  Moreover, the claims file does not contain a SOC regarding these issues.  Under these circumstances, as a timely NOD was received following the April 1996 notice of the RO's rating decision to deny service connection for a lumbosacral strain, chronic allergic rhinitis, and a respiratory disorder (due to undiagnosed illness), but no SOC was issued in regards to these issues, the Board must remand these issues for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues have been listed on the title page of this decision.

In January 2011, subsequent to the certification of this appeal to the Board, the Appellant submitted additional evidence, with a statement indicating that he wished to have the matter remanded so that the evidence might be reviewed the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the Joint Motion to Vacate and Remand (Joint Motion), the parties agreed that further VA development was required in this matter.  In the Joint Motion, the parties specifically agreed that the matter should be remanded to attempt to procure additional VA treatment records.  In a June 2006 statement, the Appellant reported experiencing onset of swelling and numbness, especially on the left side of his face, in 1992.  

The Appellant indicated that he had undergone treatment for swelling and numbness to the left side of his face at the VA Outpatient Clinic (OPC) in Martinez, California, since the date of onset of these symptoms in 1992.  In December 2006, VA requested all of the Appellant's treatment records from the Martinez VA OPC dated from January 1992 to the present.  

On the December 2006 request for records, the RO explicitly stated that any treatment records that were not present at the Martinez VA OPC because they had been archived should be requested.  If records that were requested did not exist, the RO requested that the Martinez VA OPC inform the RO that there were no such records.  In compliance with the December 2006 request for records, the Martinez VA OPC submitted VA treatment records to the RO dating back to May 11, 1995; however, the record of evidence contains no notation from the Martinez VA OPC indicating that further treatment records dated from January 1, 1992, other than those provided to the RO, did not exist.  Moreover, the record of evidence contains no notation indicating that the RO made any additional efforts to obtain purported VA treatment records dated prior to May 11, 1995.  

VA did not advise the Appellant of the fact that the purported treatment records dated from 1992 and prior to May 11, 1995 were unavailable; of the efforts made to obtain these records; or of any additional efforts, if any, VA would be making with respect to these records.  38 C.F.R. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  For these reasons, a remand is necessary to attempt to procure any VA treatment records that may exist dated from 1992, the claimed date of onset for the Appellant's neuralgia disorder, through May 11, 1995, the date of the earliest VA treatment record provided by the Martinez VA OPC.

Moreover, as noted in the Introduction, in an April 1996 rating decision, the RO, in pertinent part, denied the Appellant's respective claims for service connection for a lumbosacral strain, chronic allergic rhinitis and a respiratory disorder due to an undiagnosed illness.  In an April 1997 written statement, titled a NOD, the Appellant expressed disagreement with denial of service connection for these respective disorders.  

In a July 1997 letter, the RO advised the Appellant that the NOD was not accepted as the RO was re-evaluating the claims of service connection listed in the NOD.  The RO stated that, should the benefits sought not be granted, the RO would accept the April 1997 written statement as a NOD and issue a SOC regarding these issues.  Such conditional acceptance of a NOD is at best questionable, as a NOD is effective when received at the RO. See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd 39 F.3d  1574 (Fed Cir. 1994) (holding that no subsequent NOD may be found as to claim with respect to denial of which an NOD has been filed, unless the NOD has been withdrawn, or appeal has been closed by VA RO due to the veteran's failure to file a timely substantive appeal after issuance of a SOC, or full benefits sought on appeal have been granted by RO, or final appellate decision has been issued by the Board); Holland v. Gober, 10 Vet. App. 433 (1997) (holding that a veteran's statements in correspondence to VA in which he expressed disagreement with decision of RO constituted a NOD sufficient to initiate appeal, and to entitle veteran to statement of the case from RO).  

Nevertheless, as the condition was fulfilled (that if benefits were not granted then the NOD would be accepted), then even the terms of such a purported conditional NOD were fulfilled so the Veteran's statement must be accepted as a NOD, which requires issuance of a SOC.  The record indicates that the RO has not granted service connection for a lumbosacral strain, chronic allergic rhinitis, or a respiratory disorder, nor does the claims file contain a SOC regarding these issues.  Under these circumstances, as a timely NOD was received following the April 1996 notice of the RO's rating decision denying service connection for a lumbosacral strain, chronic allergic rhinitis, and a respiratory disorder (as due to a qualifying chronic disability), but no SOC was issued in regards to these respective issues, the Board finds that these issues must be returned to the RO for the issuance of a SOC and any further necessary development.  See Manlincon, 12 Vet. App. at 238. 

Accordingly, the issues of service connection for a lumbosacral strain, chronic allergic rhinitis, and a respiratory disorder (as due to a qualifying chronic disability including undiagnosed illness) are REMANDED for the following action:

1.  Regarding the Appellant's claim for service connection for trigeminal neuralgia on the left side of the face, the AMC/RO should make an additional request for complete copies of any outstanding VA treatment records that may exist dating from January 1, 1992 through May 11, 1995.  The AMC/RO should make should search for any VA treatment records that may have been created the VA OPC in Martinez, California, for this period, including any facility where such records would be archived.  If no further records can be obtained after an exhaustive search, please document that such records do not exist or are unavailable.  VA's efforts to obtain these purported records and any resolution determined must be fully documented for the record, and the Appellant should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2.  After the above and all necessary development, to include a review of the additional evidence submitted in January 2011, if the Appellant's claim for service connection for trigeminal neuralgia on the left side of the face is not granted, the Appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

3.  The AMC/RO should issue the Appellant and his representative a SOC on the respective issues of entitlement to service connection for a lumbosacral strain, chronic allergic rhinitis, and a respiratory disorder (as due to a qualifying chronic disability including undiagnosed illness).  The Appellant should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Appellant or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

